DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 states the electric power generator is a fuel cell.  Then in claim 4, it is an engine-generator.  They contradict each other.  Also, claim 4 depends upon a cancelled claim.  Appropriate correction and/or explanation is required.
Claim Interpretation
4.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

5.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: any element using the phrase “…unit for…” (i.e. multiple power supply units for; receiver unit for; etc.) in claims 1, 5, and 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1, 4, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Ozaki (2017/0313433), Nierlich et al. (2010/0156174), and Admitted Prior Art (APA).  
Regarding independent claim 1, Ozaki teaches an electric power supply device (Fig. 3) comprising: multiple power supply units (3, 4, 5) for supplying electric power to a load (1, 2) which consumes electric power;
 detection units provided between the multiple power supply units and the load, respectively, for detecting at least one of a current and a voltage ([0056]-[0058]); and 
an electric power control unit for controlling transmission of electric power among the multiple power supply units based on detection values of the detection units ([0064]).
Ozaki fails to explicitly teach the use of diodes to prevent reverse flow of power to the power supply units.  
Nierlich teaches a similar power supply device for an aircraft (Fig. 2).  Nierlich teaches diodes (505) provided for the multiple power supply units for preventing electric power from being transmitted to the multiple power supply units reversely ([0034]).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement diodes into Ozaki’s invention, as described in Nierlich, to prevent power from being transmitted to the multiple power supply units, since it is known in the relevant art and would help prevent power source malfunction.
Ozaki and Nierlich fail to explicitly teach the multiple electric power supply devices including a fuel cell and a secondary battery.  Admitted Prior Art (APA) (the BACKGROUND section of the present application referring to JP 60160411) teaches a similar electric power supply device to that of Ozaki and Nierlich.  APA teaches the electric power supply device comprising: multiple electric power supply devices including at least one electric power generator that is a fuel cell and at least one secondary battery; the at least one secondary battery supplies a larger amount of electric power instantaneously than the fuel cell; and the fuel cell has a larger electric power capacity than the at least one secondary battery and is capable of supplying electric power for a longer period than the at least one secondary battery (pg. 1 of specification).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have at least two of the multiple electric power supply devices in the Ozaki reference to include at least the fuel cell and secondary battery described in the APA, since the APA shows an example of a similar electric power supply device having these power supply devices included in the system and operates perfectly fine with them, and it would add more power supply capacity capable of powering all of the various loads in the system.

Regarding claim 4, Ozaki teaches an electric power generator being an engine-generator (4, 5).
Regarding claim 5, Ozaki teaches a base body (10) on which at least one of the multiple power supply units is mounted; 
a thruster including multiple thruster members (1, 2) provided on the base body for generating thrust force with the electric power supplied from the electric power supply device ([0041]-[0043]); 
a state acquisition unit (7, 9) for acquiring a flight state of the base body ([0056], [0061]; these elements determine the operating state of the flying machine); 
a receiver unit (within control unit 6 which is on the base body 10; [0053]) for receiving a signal (“operation command” from a user [0054]) which is transmitted to the base body; and 
a flight control unit for controlling a flight of the base body by controlling the thrust force of the thruster based on at least one of the flight state acquired by the state acquisition unit and the signal received by the receiver unit. ([0054]-[0061])

8.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ozaki (2017/0313433), Nierlich et al. (2010/0156174), and APA as applied to claims 1 and 5 above, and further in view of Mehrholz et al. (2017/0302888).  
Ozaki, Nierlich and APA teach the electric power supply device as described above.  They fail to explicitly teach a power supply unit being provided separately from the base body.  Mehrholz teaches a similar flying machine to that of Ozaki.  Mehrholz teaches at least one of the multiple power supply units of the electric power supply device being provided separately from the base body and electrically connected to the base body (Fig. 1; [0081]). 
 It would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement a power supply unit being provided separately from the base body, as described in Mehrholz, into Ozaki’s invention, to allow for additional power to be supplied to the flying machine while it is on the ground.


9.	Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Ozaki (2017/0313433), Ichicara (2018/0134384), and Admitted Prior Art (APA).  
Regarding independent claim 7, Ozaki teaches a flying machine (Fig. 3) comprising: a base body (10); an electric power supply device including at least a secondary battery (3), which is provided on the base body, and a power generator (3, 4); a thruster (1, 2) provided on the base body for generating thrust force with 15electric power supplied from the electric power supply device; a state acquisition unit for acquiring a flight state of the base body (via 7 and 9); and a flight control unit for controlling a flight of the base body by controlling the thrust force of the thruster based on the flight state acquired by the state acquisition unit, 20wherein the electric power supply device further includes a power control unit for controlling the electric power supplied from the electric power supply device to the thruster, the power control unit charges the secondary battery by the power generator when a charging 25condition is satisfied, the charging condition being that a voltage of the power generator is higher than that of the secondary battery, a voltage of the secondary battery is lower than a present voltage and a current supplied from the secondary battery to the thruster is zero (i.e. when the secondary battery isn’t supplying any power and the power generator is supply any amount of power). ([0041]-[0043], [0054], [0056], [0064])
Ozaki fails to explicitly teach a converter being used to charge the secondary battery.  Ichicara teaches a similar flying machine (Fig. 1) to that of Ozaki.  Ichicara teaches a converter (280), which is turned on to charge a secondary battery (190) by a power generator (250).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement a charger in Ozaki’s invention to charge the secondary battery by the power generator, so that the correct amount of power can be supplied to the secondary battery and not simply whatever the power generator outputs.
Ozaki and Ichicara fail to explicitly teach the power generator being a fuel cell and the claimed secondary battery.  Admitted Prior Art (APA) (the BACKGROUND section of the present application referring to JP 60160411) teaches a similar flying machine to that of Ozaki and Ichicara.  APA teaches a flying machine comprising: a power generator being a fuel cell, the electric power supply device including a secondary battery, which supplies a larger amount of electric power instantaneously than the fuel cell; and the fuel cell has a larger electric power capacity than the at least one secondary battery and is capable of supplying electric power for a longer period than the at least one secondary battery (pg. 1 of specification).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to substitute APA’s fuel cell and secondary battery into Ozaki’s invention, since the APA shows an example of a similar flying machine having these power supply devices included in the system and operates perfectly fine with them, and it involves a simple substitution of one element for another to perform the same function of powering a thruster.
Regarding claim 8, Ozaki teaches the power generator supplying the necessary amount of power to the thrusters during a battery power outage ([0062]), but fails to explicitly teach the specific power generation capacity claimed.  It would have been an obvious matter of design choice to set the power generation capacity of the power generator to be 1.1 times a power required for the thrusters to fly the base body stably, since applicant hasn’t disclosed that doing so solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with Ozaki’s power generator that supplies enough power for the thrusters to fly the base body stably.
10.	Claim(s) 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Ozaki (2017/0313433), Nierlich et al. (2010/0156174), and Admitted Prior Art (APA) as applied to claim 1 above, and further in view of Kamiya et al. (2017/0331138).  
Ozaki, Nierlich, and APA teach the electric power supply device as described above.  They fail to explicitly teach how the fuel cell and secondary battery are controlled to supply power to the load.  Kamiya teaches a similar electric power supply device (Fig. 1) comprising a fuel cell (20) and secondary battery (52) ([0027], [0039], [0061]) to that of Ozaki, Nierlich, and APA.  
Regarding claim 9, Kamiya teaches when a voltage of at least one secondary battery is reduced (Fig. 4A), the power control unit controls the fuel cell to supply electric power to the load (54) (Fig. 4C).  ([0051]-[0053])
Regarding claim 11, Kamiya teaches when the fuel cell sufficiently supplies electric power to the load, the electric power control unit charges the at least one secondary battery with electric power from the fuel cell. ([0053])
Regarding claims 9 and 11, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to control the fuel cell and secondary battery in the Ozaki combination in the way described in Kamiya, since Kamiya teaches a known method in the relevant art to power loads in an electric power supply device and the device would operate more efficiently.
11.	Claim(s) 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ozaki (2017/0313433), Ichicara (2018/0134384), and Admitted Prior Art (APA) as applied to claim 7 above, and further in view of Kamiya et al. (2017/0331138).  
Ozaki, Ichicara, and APA teach the flying machine as described above.  They fail to explicitly teach how the fuel cell and secondary battery are controlled to supply power to the thruster.  Kamiya teaches a similar electric power supply device (Fig. 1) comprising a fuel cell (20) and secondary battery (52) ([0027], [0039], [0061]) to that of Ozaki, Ichicara, and APA.  
Regarding claim 10, Kamiya teaches when a voltage of at least one secondary battery is reduced (Fig. 4A), the power control unit controls the fuel cell to supply electric power to the thruster (54) (Fig. 4C).  ([0051]-[0053])
Regarding claim 12, Kamiya teaches when the fuel cell sufficiently supplies electric power to the thruster, the electric power control unit charges the at least one secondary battery with electric power from the fuel cell. ([0053])
Regarding claims 10 and 12, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to control the fuel cell and secondary battery in the Ozaki combination in the way described in Kamiya, since Kamiya teaches a known method in the relevant art to power loads in an electric power supply device and the device would operate more efficiently.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DRU M PARRIES whose telephone number is (571)272-8542.  The examiner can normally be reached on Monday -Thursday from 9:00am to 6:00pm.  The examiner can also be reached on alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Rexford Barnie, can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

DMP
6-24-2022

/DANIEL KESSIE/Primary Examiner, Art Unit 2836